FILED
                            NOT FOR PUBLICATION                              DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30083

              Plaintiff - Appellee,              D.C. No. 1:10-cr-30043-PA-1

  v.
                                                 MEMORANDUM *
DANIEL PATCH,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                          Submitted December 19, 2011 **

Before:       GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Daniel Patch appeals pro se from the district court’s order affirming a

magistrate judge’s imposition of a $285 fine on Patch for violating 36 C.F.R.

§ 2.32(a)(1). The magistrate judge and district court found that Patch repeatedly

failed to comply with Ranger Mayer’s commands to provide identification and exit

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
his mobilehome, and that, to the extent he was detained, his resistance was not

excused by an absence of reasonable suspicion to detain him. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

      A challenge to the sufficiency of the evidence is reviewed de novo to

determine whether, viewing “the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979)

(emphasis omitted); United States v. Bucher, 375 F.3d 929, 934 (9th Cir. 2004).

The district court’s adherence to that standard in reviewing the magistrate judge’s

decision was proper and therefore did not betray an impermissible bias.

      Patch also argues on appeal that the evidence does not support his conviction

and that his reaction was justified by fear and provocation. Mayer was justified in

approaching Patch based on his belief that Patch was parked illegally. United

States v. Arvizu, 534 U.S. 266, 273 (2002). For that reason, Patch’s resistance was

not justified, even if he was parked legally or was intimidated by Mayer. See

United States v. Willfong, 274 F.3d 1297, 1300–01 (9th Cir. 2001) (analyzing a

claim under 36 C.F.R. § 261.3(a)). Nor was it excused by Mayer’s allegedly

provocative conduct, as the magistrate judge’s contrary factual findings are not

clearly erroneous. See Young v. Cnty. of L.A., 655 F.3d 1156, 1164 (9th Cir.


                                          2
2011); United States v. Ruiz-Gaxiola, 623 F.3d 684, 693 n.4 (9th Cir. 2010). Thus,

a rational trier of fact could have determined that Patch’s refusal to comply with

Mayer’s orders violated section 2.32(a)(1). See United States v. Bibbins, 637 F.3d

1087, 1093 (9th Cir. 2011); Bucher, 375 F.3d at 934.

      AFFIRMED.




                                          3